UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6092



WAYNE D. GREEN,

                                              Plaintiff - Appellant,

          versus


J. SACCHET, Warden; SERGEANT TEACH; L. INGRAM,
Corrections Officer; R. MILLS, Corrections
Officer;    L.   WATERS,   Warden,    Maryland
Correctional Institute-Hagerstown,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-1835)


Submitted:   April 15, 2003                   Decided:   May 2, 2003


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne D. Green, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne D. Green appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Green v. Sacchet, No. CA-

02-1835 (D. Md. filed Dec. 10, 2002; entered Dec. 12, 2002).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2